


Exhibit 10.48

 

March 12, 2004

 

Mr. John Tatta

20 Bay Colony Point

Ft. Lauderdale, Florida 33308

 

Dear John,

 

Reference is hereby made to that certain Consulting Agreement dated January 27,
2001 by and between Cablevision Systems Corporation (“Cablevision”) and you
(“the Consulting Agreement”).

 

Please acknowledge below your agreement to extend the Consulting Agreement for
an additional three years on all of the same terms and conditions.  Please note,
however, that in light of the new recently adopted New York Stock Exchange
rules, Section 2 of the Consulting Agreement shall be considered modified such
that, if you are elected to the Cablevision Board of Directors, Cablevision
shall not be required to appoint you to, or as Chair of, any specific Committees
of the Board.

 

We continue to appreciate your ongoing service to Cablevision as both a director
and valuable consultant of the company.

 

 

Sincerely,

 

 

 

 

 

/s/ James L. Dolan

 

 

James L. Dolan

 

President, Chief Executive Officer

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

/s/ John Tatta

 

 

John Tatta

 

 

--------------------------------------------------------------------------------
